Case 1:16-cv-01822-LTB Document 51 Filed 07/26/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Lewis T. Babcock

Civil Action No. 16-cv-01822-MSK

WILDERNESS WORKSHOP, et al.,

       Petitioners,

v.

UNITED STATES BUREAU OF LAND MANAGEMENT, et al.,

       Respondents.


                           MOTION TO WITHDRAW APPEARANCE


       Pursuant to D.C.COLO.LCivR 5(b), the undersigned, Ms. Tanya Nesbitt, hereby files this

motion requesting the Court’s authorization of Ms. Nesbitt’s withdrawal as counsel for

Respondents in this case, and the removal of her name and address from all court mailing lists.

As of July 26, 2019, Ms. Nesbitt will cease to be employed by the Department of Justice.

Therefore, good cause exists for this motion to be granted.


Respectfully submitted this 26th of July, 2019


                                                    LAWERENCE VANDYKE
                                                    Deputy Assistant Attorney General

                                                    /s/ Tanya Nesbitt
                                                    TANYA NESBITT
                                                    Trial Attorney
                                                    United States Department of Justice
                                                    Environment & Natural Resources Division
                                                    Natural Resources Section
                                                    601 D Street N.W.
                                                    Washington, D.C. 20004
                                                    Telephone: 202-305-0457
                                                    Email: tanya.nesbitt2@usdoj.gov

                                                    Attorney for Federal Respondents
Case 1:16-cv-01822-LTB Document 51 Filed 07/26/19 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that today I electronically filed the foregoing with the Clerk of the Court

using the CM/ECF system, which will send notification of such to the attorneys of record.

/s/ Tanya Nesbitt
TANYA NESBITT




                                                 2
